DETAILED ACTION
Status of the Application
Receipt of the AFCP 2.0 Request, Response and Amendment filed 08/13/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-2
Withdrawn claims: 				None
Previously cancelled claims: 		3-21
Newly cancelled claims:			None
Amended claims: 				1
New claims: 					None
Claims currently under consideration:	1-2
Currently rejected claims:			1-2
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewska (US 2016/0249627; cited by applicant) in view of Gates (Gates et al., “Interaction of heat-moisture conditions and physical properties in oat processing: II. Flake quality”, 2008, Journal of Cereal Science, vol. 48, pages 288-293), as evidenced by Decker (Decker, E.A., Rose, D.J., and Stewart, D.A., "Processing of oats and the impact of processing operations on nutrition and health benefits", 2014, British Journal of Nutrition, vol. 112, pages S58-S64) and Ambrose (Ambrose, A., “Ingredient of the Week: Rolled Wheat Flakes”, 2011, Houston Press, <https://www.houstonpress.com/restaurants/ingredient-of-the-week-rolled-wheat-flakes-6431395>).
Regarding claim 1, Okoniewska teaches a granola-based food product (corresponding to baked cereal product) ([0019]), the granola-based food product comprising of: about 35 wt.% (corresponding to about 34% fat in [0048] and about 1 wt.% water in [0052]) of the granola-based food product of a binder such as canola oil ([0049]) and water ([0052]), which falls within the claimed range; and 65 wt.% (corresponding to about 60 wt.% carbohydrates in [0030] and about 5 wt.% protein in [0045]) of the granola-based food product, which falls within the claimed range, of a dry mix comprising 30 wt.% whole oat flakes or quick-cooking oat flakes ([0027]-[0028]; [0039]), which falls within the claimed content range, which have a thickness of 0.02-0.027 inches and 0.014-0.018 inches (corresponding to 0.51-0.76 mm and 0.36-0.46 mm), respectively as evidenced by Decker (page S62, column 1, paragraph 2), which overlap the claimed thickness range, and 30 wt.% wheat flakes ([0058]; [0060]), which falls within the claimed range, and a premix comprising whey protein concentrate ([0044]); wherein the SAG content is at least 5 g per 100 g of the product ([0081]).  This disclosure regarding SAG content means that the maximum amount of SAG content is 100 g per 100 g of the product since there is only a minimum amount of SAG required in the disclosed product.  This disclosure means that the RAG:SAG ratio of the food product can be as low as zero (corresponding to a SAG content of 100 g per 100 g of product which would give a maximum RAG content of 0 g per 100 g of the product) and as high as 19 (corresponding to a SAG content of 5 g per 100 g of product which would give a maximum RAG content of 95 g per 100 g of product), which provides a range of values that overlaps the claimed 
However, Gates teaches that tempering is known to reduce fines by steaming oat groats to soften them, thereby reducing their tendency to fracture during subsequent flaking (page 289, column 1, paragraphs 4-5).  Gates also teaches steaming the oat groats (corresponding to kilning) at a temperature of 185°F (corresponding to 85°C) (page 289, column 1, paragraph 6) and subsequent tempering resulted in less water absorption than oat groats steamed at higher temperatures due to less cracks and flaws which allows water to penetrate the flake more rapidly and also resulted in less bonding between starch 
It would have been obvious for a person of ordinary skill in the art to have produced the flakes in the granola-based food product of Okoniewska by steaming them at a temperature of 185°F as taught by Gates.  Since Okoniewska teaches that grains are steamed and rolled to form flakes and the final product achieves the low RAG:SAG ratios through the use of established methods such as using minimal water during production of the food product ([0020]), a skilled practitioner would be motivated to consult an additional reference such as Gates in order to determine a suitable temperature for steaming grains prior to rolling that would add a minimal amount of water to the cereal product.  In consulting Gates, the practitioner would find that a temperature of 185°F, which falls within the claimed steam temperature range, resulted in a flake with fewer cracks and therefore, a lower ability to absorb water; therefore, the steaming of oat groats at a temperature of 185°F is rendered obvious.  Also, Okoniewska teaches the inclusion of oat flakes or quick-cooking oat flakes which have a thickness of 0.02-0.027 inches and 0.014-0.018 inches (corresponding to 0.51-0.76 mm and 0.36-0.46 mm), respectively as evidenced by Decker (page S62, column 1, paragraph 2).  Since the prior art teaches the oat flake to be formed from oat groats steamed at a temperature of 185°F and to have an average thickness of 0.02-0.027 inches and 0.014-0.018 inches as claimed, the disclosed oat flakes render the claimed “low-RAG oat flakes” obvious.
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including oat flakes or quick-cooking low-RAG oat flakes (Okoniewska [0027]-[0028]; [0039]) with a thickness of 0.02-0.027 inches and 0.014-0.018 inches (corresponding to 

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1 and 2 over Okoniewska and Gates as evidenced by Decker and Ambrose: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the Examiner fails to establish a prima facie case of obviousness because the Examiner oversimplified and incorrectly applied the noted equation in [0082] of Okoniewska to generate a RAG:SAG ratio to reject claim 1.  Applicant argued that Okoniewska in [0017] teaches that SDS can equal SAG only if there is no other SAG source other than starch and teaches in [0079] that RDS is a component of RAG but not an equivalent.  Applicant stated that because Okoniewska does not provide the necessary information to calculate RAG value, it is not possible to determine the RAG:SAG ratio of its cereal product.  Applicant also argued that Okoniewska seeks to increase the amount of SAG content in its overall product while the claimed food product seeks to alter the RAG:SAG ratio by incorporating low-RAG oat flakes produced through a combination of steaming oat groats at a temperature of 170-190°F and cutting the oat flakes thicker (Applicant’s Remarks, page 3, paragraph 2-page 4, paragraph 1).
However, Okoniewska teaches that the SAG content of its food product is at least 5 g per 100 g of the product ([0081]) which means that the maximum amount of SAG content is 100 g per 100 g of the product since there is only a minimum amount of SAG required in the disclosed product.  This disclosure also means that the minimum RAG content of the 
Applicant stated that Okoniewska does not teach reducing the RAG content by modifying a conventional RAG ingredient and that the Gates reference does not cure the deficiencies of Okoniewska.  Applicant argued that Okoniewska does not teach RAG and that there is no motivation to combine Okoniewska’s cereal product with the method to produced Gates’ oat flake to arrive at the claimed food product having the low-RAG oat flake.  Applicant stated that Gates teaches receiving kilned oat groats, steaming them for 30 seconds, and then tempering them at three different temperatures, but does not teach a temperature for steaming while the pending claim requires steaming the oat groats at a 
However, Okoniewska discloses that certain carbohydrate ingredients provide the desired levels of SAG ([0027]) and teaches RAG:SAG ratios that overlap the claimed ratio range as described above; therefore, the reference does teach the impact of a low-RAG ingredient on the RAG:SAG ratio of a food product (corresponding to a carbohydrate ingredient having the desired levels of SAG to create a product with a SAG content of at least 5 g per 100 g of product).  In regard to Gates not teaching a temperature for steaming oat groats, kilning is a hydrothermal treatment wherein the temperature and moisture profiles may vary (Gates page 288, column 2, paragraph 1), but temperatures of over 176°F are routinely used, as evidenced by paragraph 1 in column 1 on page 239 of Gates II (Gates et al., “Interaction of heat-moisture conditions and physical properties in oat processing: I. Mechanical properties of steamed oat groats”, 2008, Journal of Cereal Science, vol. 47, pages 239-244).   Since Gates teaches a temperature within the claimed temperature range, the claimed temperature range is rendered obvious.  Therefore, although the prior art does not teach modifying an ingredient to become low-RAG, it does teach that the claimed “low-RAG oat flake” is produced using conventional flake thicknesses and steaming temperatures.  Since the prior art has been shown to teach the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791